Name: Commission Implementing Regulation (EU) No 1165/2014 of 31 October 2014 amending Regulation (EC) No 2535/2001 as regards the management of the tariff quotas for dairy products originating in Ukraine
 Type: Implementing Regulation
 Subject Matter: international trade;  processed agricultural produce;  Europe;  tariff policy;  trade
 Date Published: nan

 31.10.2014 EN Official Journal of the European Union L 314/7 COMMISSION IMPLEMENTING REGULATION (EU) No 1165/2014 of 31 October 2014 amending Regulation (EC) No 2535/2001 as regards the management of the tariff quotas for dairy products originating in Ukraine THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular point (a) of Article 187 thereof, Whereas: (1) Regulation (EU) No 374/2014 of the European Parliament and of the Council (2) provides for preferential arrangements as regards customs duties for imports of certain goods originating in Ukraine. In accordance with Article 3 of that Regulation the agricultural products listed in Annex III thereto are to be admitted for import into the Union within the limits of the tariff quotas as set out in that Annex. Commission Regulation (EC) No 2535/2001 (3) has been amended by Commission Implementing Regulation (EU) No 415/2014 (4) to include the tariff quotas for dairy products referred to in Regulation (EU) No 374/2014 which are open until 31 October 2014. (2) Regulation (EU) No 374/2014 has been amended by Regulation (EU) No 1150/2014 of the European Parliament and of the Council (5). The amendment primarily provides for the extension of the application of Regulation (EU) No 374/2014 until 31 December 2015 and in fixing the quantities of the quotas for 2015. It is therefore appropriate to provide for the management of the tariff quotas referred to in Article 5(l) of Regulation (EC) No 2535/2001 for 2015. (3) Regulation (EC) No 2535/2001 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Regulation (EC) No 2535/2001 In Annex I to Regulation (EC) No 2535/2001, Part L is replaced by the text which is set out in the Annex to this Regulation. Article 2 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 347, 20.12.2013, p. 671. (2) Regulation (EU) No 374/2014 of the European Parliament and of the Council of 16 April 2014 on the reduction or elimination of customs duties on goods originating in Ukraine (OJ L 118, 22.4.2014, p. 1). (3) Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas (OJ L 341, 22.12.2001, p. 29). (4) Commission Implementing Regulation (EU) No 415/2014 of 23 April 2014 amending and derogating from Regulation (EC) No 2535/2001 as regards the management of the tariff quotas for dairy products originating in Ukraine (OJ L 121, 24.4.2014, p. 49). (5) Regulation (EU) No 1150/2014 of the European Parliament and of the Council of 29 October 2014 amending Regulation (EU) No 374/2014 on the reduction or elimination of customs duties on goods originating in Ukraine (OJ L 313, 31.10.2014, p. 1). ANNEX I. L TARIFF QUOTAS REFERRED TO IN ANNEX III TO REGULATION (EU) No 374/2014 Annual quota from 1 January to 31 December Quota Number CN Code Description (1) Country of origin Import period Quota quantity (in tonnes in product weight) Quota quantity Six-monthly (in tonnes in product weight) Import duty (EUR/100 kg net weight) 09.4600 0401 Milk and cream, not in powder, granules or other solid forms; yoghurt, not flavoured or containing added fruit, nuts or cocoa; fermented or acidified milk products, not flavoured or containing added fruit, nuts or cocoa and not in powder, granules or other solid forms UKRAINE Year 2014 Year 2015 8 000 8 000  4 000 0 0 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 09.4601 0402 10 Milk and cream, in powder, granules or other solid forms; fermented or acidified milk products, in powder, granules or other solid forms, not flavoured or containing added fruit, nuts or cocoa; products consisting of natural milk constituents, not elsewhere specified or included UKRAINE Year 2014 Year 2015 1 500 1 500  750 0 0 0402 21 0402 29 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0404 90 21 0404 90 23 0404 90 29 0404 90 81 0404 90 83 0404 90 89 09.4602 0405 10 Butter and other fats and oils derived from milk; dairy spreads of a fat content, by weight, of more than 75 % but less than 80 % UKRAINE Year 2014 Year 2015 1 500 1 500  750 0 0 0405 20 90 0405 90 (1) Notwithstanding the rules on the interpretation of the Combined Nomenclature, the wording of the description of products shall be regarded as merely indicative, since the applicability of the preferential arrangements is determined, within the context of this Annex, by the scope of the CN codes.